 



EXHIBIT 10.1
Fiscal Year 2008 Disk Drive Components Division Management Bonus Plan
of Hutchinson Technology Incorporated
     We have a fiscal year 2008 management bonus plan that covers executive
officers and certain other management-level employees of our Disk Drive
Components Division. The plan is designed to create an incentive for management
of our Disk Drive Components Division to achieve goals that our board of
directors believes align with the interests of our long-term shareholders. The
plan design includes an annual corporate financial objective and additional
goals that measure progress toward strategic initiatives. Individual bonus
targets, expressed as a percentage of base salary, are approved for all
participants by our board of directors upon the recommendation of the board’s
compensation committee.
     Fifty percent of the bonus target is dependent on our achievement of an
annual corporate financial objective, which is set giving consideration to
long-term financial performance to ensure that the company is growing earnings
over time. For fiscal year 2008, earnings before taxes (EBT) will be the
corporate financial objective. The award amount to be paid based on EBT is
determined based on whether actual EBT for the fiscal year is above (subject to
a ceiling, above which no further amounts are awarded) or below (subject to a
floor, below which no amounts are awarded) the pre-established objective for
EBT. In addition, a pre-established minimum threshold EBT must be achieved in
order for the Company’s chief executive officer and chief financial officer
(both of whom participate in this plan) to receive any bonus amount for fiscal
year 2008.
     The remainder of the bonus target is dependent on achievement of certain
objectives relating to strategic initiatives in the areas of market position and
business stature, long-term growth and innovation, quality and service and
manufacturing proficiency. As with the corporate financial objective, the award
amount to be paid based on these objectives is subject to a ceiling (above which
no further amounts are awarded) and a floor (below which no amounts are awarded)
in relation to achievement of certain pre-established thresholds.
     The decision to pay bonuses is made annually by our board of directors upon
the recommendation of the compensation committee of our board. Bonuses are paid
in cash in the first quarter of the following fiscal year. The actual total
bonus amount paid to any participant may not exceed 200% of the participant’s
bonus target, and the actual total bonus amounts paid to all participants under
this plan and under the Company’s Fiscal Year 2008 BioMeasurement Division
Management Bonus Plan may not exceed 25% of actual EBT for the fiscal year.

 